Citation Nr: 0813239	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  95-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder, on 
a primary basis as a residual of disease or injury in 
service.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for cold weather 
injuries.  

5.  Entitlement to service connection for prostatitis.  

6.  Entitlement to service connection for the residuals of 
taking Seldane and Erythromycin, with blackouts and 
dizziness.  

7.  Entitlement to service connection for a skin disorder.  

8.  Entitlement to service connection for a psychiatric 
disorder.  

9.  Entitlement to service connection for bilateral pes 
planus. 

10.  Entitlement to service connection for the residuals of a 
left hand injury.

11.  Entitlement to service connection for chronic gastritis.

12.  Entitlement to an increased rating for residuals of a 
cervical strain and traumatic cervical spondylosis, initially 
rated as 10 percent disabling prior to January 26, 2005, and 
as 20 percent disabling as of that date.  

13.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee 
and donor site residuals of a right knee bone graft.  

14.  Entitlement to an increased rating for the post 
operative residuals of right subtalar joint fusion, initially 
rated as 10 percent disabling prior to December 1, 2003, and 
as 20 percent disabling as of that date.  

15.  Entitlement to an increased rating for an irritable 
bowel syndrome, initially rated as noncompensable prior to 
February 3, 2005, and as 10 percent disabling as of that 
date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979 
and from August 1984 to February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran currently resides in the 
jurisdiction of the Pittsburgh, Pennsylvania VARO.  

The case was previously before the Board in June 1999, it was 
determined that new and material evidence had been received 
to reopen claims for service connection for a psychiatric 
disorder, pes planus, residuals of a left hand injury, and 
chronic gastritis.  The Board remanded the case for further 
development.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  

When the case was previously before the Board, in June 1999, 
the issues included service connection for an eye disorder 
and the veteran was claiming that conjunctivitis in service 
resulted in a visual impairment.  This claim will be decided 
below.  At his January 2008 Board hearing, the veteran 
asserted that blindness in one eye is service-connected.  The 
evidence shows that this was incurred after the Board's 
remand, in a fall that could be a suicide attempt related to 
a psychiatric disorder.  The veteran is claiming service 
connection for a psychiatric disorder.  Because this eye 
impairment is different from that originally claimed, and 
because the etiology is different from the original claim, 
this is a new claim.  It is referred to the RO for 
adjudication in the first instance, after readjudicating the 
claim for service connection for a psychiatric disorder.  

In June 2006, while the case was in remand status, the RO 
granted a 20 percent rating for residuals of a cervical 
strain and spondylosis, effective January 26, 2005; and a 10 
percent rating for an irritable bowel syndrome, effective 
February 3, 2005.  The veteran specifically disagreed with 
the effective dates and a statement of the case (SOC) as to 
the effective dates was issued in February 2007.  A March 
2007 statement by the veteran's representative meets the 
requirements for a timely substantive appeal.  Moreover, 
since the grants were not the maximum ratings assignable, the 
originally perfected appeals for higher ratings encompass the 
effective dates of increase.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  

In January 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of entitlement to service connection for 
sinusitis, a skin disorder, a psychiatric disorder, and 
residuals of a left hand injury, as well as the claims for 
increased ratings, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has an eye disorder, on a primary basis as a 
residual of disease or injury in service.  

2.  There is no competent medical evidence that the veteran 
currently has a heart disorder.  

3.  There is no competent medical evidence that the veteran 
currently has residuals of cold weather injuries.  

4.  There is no competent medical evidence that the veteran 
currently has prostatitis.  

5.  There is no competent medical evidence that the veteran 
currently has any residuals of taking Seldane and 
Erythromycin, including blackouts and dizziness.

6.  Bilateral pes planus was noted when the veteran was 
examined and accepted for service and there is no competent 
medical evidence that it increased in severity during 
service.  

7.  There is no competent medical evidence that the veteran 
currently has chronic gastritis.  


CONCLUSIONS OF LAW

1.  An eye disorder, on a primary basis as a residual of 
disease or injury in service, was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.9 (2007).  

2.  A heart disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

3.  Residuals of cold weather injuries were not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2007).  .  

4.  Prostatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

5.  Residuals of taking Seldane and Erythromycin, including 
blackouts and dizziness, were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

6.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

7.  Chronic gastritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Errors in notice may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
With regard to the issues decided herein, a VCAA content 
complying notice was sent to the veteran in July 2004 and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case (SSOC) issued in 
December 2004, a rating decision issued in June 2006, and a 
SSOC issued in November 2006.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the  Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the notice was 
provided in November 2006.  Because the VCAA was not in 
effect at the time of the initial rating, the initial notice 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim.  
Nevertheless, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the issues decided 
herein.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that, for the issues decided herein, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the service medical records and VA 
records.  The veteran has been examined and medical opinions 
obtained.  The veteran testified at RO and Board hearings.  
All treatment records identified by him have been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

It is not enough to show injury during service, there must 
currently be a residual disability.   Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There must be a current 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  




An Eye Disorder, on a Primary Basis as a Residual of Disease 
or Injury in Service

The veteran is seeking service connection for a psychiatric 
disability and has testified that he lost the sight in one 
eye due to a suicide attempt.  The issue of entitlement to 
service connection for a psychiatric disability is the 
subject of a remand at the end of this decision.  Service 
connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  As a 
secondary condition and claim, residual blindness from a 
suicide attempt, has been referred to the RO for initial 
adjudication and will not be further discussed here.  This 
part of the decision addresses the initial claim that 
conjunctivitis in service resulted in an eye disability.  

At his January 2008 Board hearing, the veteran testified that 
he was temporarily blinded in service due to an eye infection 
diagnosed as conjunctivitis.  He reported subsequent 
treatment for his refractive error and blindness due to an 
injury in a suicide attempt.  The blindness resulting from 
the suicide attempt will be addressed separately, following 
remand development of the psychiatric claim.  The veteran did 
not identify any current diagnoses of conjunctivitis or its 
residuals.  

A review of the veteran's service medical records reveals 
that in June 1976 he was seen complaining that his vision 
blurred after reading for a short while; the veteran reported 
that he had worn glasses two years previously and that he had 
worn glasses since 1962; uncorrected vision was noted to be 
20/20 bilaterally at the time.  A diagnosis was not 
indicated.  Upon entering his second period of service, it is 
noted that the veteran wore glasses (according to the March 
1984 report of medical history).  

The veteran was diagnosed with hyperopic astigmatism in March 
1985 and March 1986.  In July 1986, he was seen complaining 
of bilateral eye irritation, redness, and itching after 
wearing contact lenses for three days.  He was diagnosed with 
a conjunctival infection and photophobia.  In February 1987, 
he was diagnosed with resolving kerectasis secondary to 
wearing his contact lenses overnight.  In July 1990, he was 
diagnosed with superficial punctate keratitis of the left eye 
secondary to Bell's palsy.  In January 1992, he was diagnosed 
with allergic conjunctivitis by history.  A current eye 
disability was not diagnosed.  

The veteran's eyes were examined by VA in November 1993.  The 
diagnosis was hyperopic presbyopia, correctable to 20/20 
bilaterally.  However, hyperopia and presbyopia are types of 
refractive error.  See M21-1, Part VI, Subchapter II, para. 
11.07(a)(b) (February 1997).  VA regulations provide that 
refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  

During the November 1997 RO hearing, the veteran testified 
that he contracted photophobia as a result of wearing contact 
lenses, but that he no longer suffers from this condition.  
However, he reported that his eyes water.  

On optometry examination in February 2003, no residuals of 
conjunctivitis were identified.  The conjunctivae were white 
and quiet.  The right eye did have epiretinal membrane 
changes and optic neuropathy, which were noted to coincide 
with the veteran's head trauma.  

When the veteran was seen at a VA optometry clinic, in 
November 2003, he reported a head injury 3 years earlier and 
a decrease in vision in the right eye for one year.  
Corrected visual acuity was 20/40 on the right and 20/20 on 
the left.  A detailed report has repeatedly normal findings, 
including the conjunctivae.  The examiner expressed the 
opinion that the visual deficits were due to optic atrophy 
caused by the head injury 3 years earlier.  There was no 
other diagnosis.  No residuals of conjunctivitis were 
identified.  

Conclusion

As explained to the veteran in the July 2004 VCAA letter, 
service connection requires evidence of a current disability.  
Further, that evidence must be competent, such as a diagnosis 
from a trained medical professional.  38 C.F.R. § 3.159 
(2007).  In this case, the veteran has not identified and the 
record does not show any competent medical diagnosis of a 
disability resulting from conjunctivitis in service.  The 
evidence is to the contrary.  It contains reports of 
examinations of the veteran after service, which show that 
the veteran has refractive error and residuals of a post 
service head injury.  These post service medical reports form 
a preponderance of evidence, which establishes that the 
veteran does not currently have residuals of the eye 
infection in service.  Without a current disability, service 
connection cannot be granted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A Heart Disorder

Cardiovascular disease, including hypertension, and 
arteriosclerosis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

At his January 2008 Board hearing, the veteran testified that 
during service he was found to have a mitral valve prolapse 
and experienced heart palpitations.  He reported that he 
still had palpitations.  He acknowledged that he had been 
tested, including stress tests, but the doctors could not 
tell the cause of the palpitations.  He said that he had been 
to a cardiologist, but the doctor was not able to diagnose 
anything in particular.  They said it was a T-wave 
abnormality.  He had not been treated with medication.  

The service medical records for the veteran's first period of 
service do not contain any complaints, findings, or diagnoses 
of a heart disorder, including palpitations.  The report of a 
May 1979 chest examination indicates that the veteran did not 
have a history of or current cardiopulmonary disease.  The 
report of the May 1979 separation examination reflects a 
normal heart and vascular system.  

The records covering the veteran's second period of service 
reveal that he was seen complaining of chest pain in April 
1991 and of right sided chest pain in June 1991.  In June 
1991, it was noted that his heart had a regular rhythm and 
rate, and that he was diagnosed with probable airway disease.  
An undated record noted that the veteran gave a past medical 
history of mitral valve prolapse.  

An August 1993 record (an evaluation for the Medical 
Evaluation Board) indicates that the veteran gave a history 
of mitral valve prolapse associated with intermittent 
stabbing pains in his chest; on examination, direct pressure 
reproduced these symptoms to a degree.  The relevant 
diagnosis noted in this record was history of mitral valve 
prolapse, existing prior to service ("EPTS").  A November 
1992 record indicates that an echocardiogram found the 
veteran's heart to be within normal limits at that time.  A 
report from the Medical Evaluation Board dated the day after 
this evaluation notes the that the veteran had a history of 
mitral valve prolapse that was permanently aggravated by 
service.  The Board notes that there are no clinical findings 
or an explanation to support this conclusion.  

After service, in November 1993, the veteran had a VA 
cardiovascular examination.  The diagnosis was recurrent 
chest pain of noncardiac origin and the examiner specified 
that he found no evidence of mitral valvular prolapse or 
other cardiac disorder.  The Board notes that the examination 
report reflects that in addition to examining the veteran, 
the examiner thoroughly reviewed all of the medical evidence 
of record - including the veteran's service medical records - 
in arriving at his conclusions.  The Board notes that the 
veteran was hospitalized from March to April 1996 for 
psychiatric difficulty; the report of this admission lists 
diagnoses of chest pain of unknown etiology and rule out 
mitral valve prolapse.  

At his November 1997 RO hearing, the veteran testified that 
he has a heart disorder - mitral valve prolapse - that had 
its onset during his second period of service, and that his 
chest pain, while not treated with medication in service, was 
currently treated with nitroglycerin.  

In October 1998, the veteran was seen at the emergency room 
of a university hospital.  He complained of abdominal pain.  
He reported chest pain with exertion, relieved by rest and 
nitroglycerin.  He denied palpations, irregular beats, 
orthopnea, diaphoresis or dizziness.  His heart rhythm and 
first and second heart sounds were normal.  There were no 
murmurs rubs or gallops.  

The record includes extensive subsequent private and VA 
clinical records.  These records do not document any 
cardiovascular disease, and certainly do not link such 
disease to service.  The veteran has submitted the report of 
a detailed examination by his private physician, J. A., M.D., 
in January 2007.  Blood pressure was within normal limits at 
140/78 and pulse was regular at 80.  The heart had a regular 
rate without murmur.  There was no cardiovascular diagnosis.  
Dr. J. A. examined the veteran again, in March 2007, with 
normal findings.  Blood pressure was normal at 120/64 and 
pulse was regular at 72.  

Conclusion

The veteran feels that he has a cardiovascular disorder and 
that it began in service; however, there is no competent 
medical evidence confirming that claim.  The service medical 
records show only a history provided by the veteran and do 
not have actual findings by trained medical personnel that 
document any chronic cardiovascular disease during service.  
There is no competent evidence that a cardiovascular disease 
was manifested in the year following service.  Most 
importantly, there is no competent evidence that the veteran 
currently has cardiovascular disease.  As discussed above, 
service connection is granted for disabilities and, without a 
current disability, service connection cannot be granted.  

In this case, the medical evidence is substantially more 
probative than the veteran's claims and provides a 
preponderance of evidence, which establishes that the veteran 
does not have the claimed heart disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Cold Weather Injuries

The veteran testified, during his January 2008 Board hearing, 
that he had hypothermia and frostbite, as a result of cold 
exposure during a training exercise in his second period of 
service.  He described prolonged exposure during training.  
He particularly reported that the cold weather injury 
involved his left hand.  He believed it caused a knot at the 
base of his thumb and arthritic symptoms, as well as a 
stabbing sensation in his fingers and hands.  The symptoms 
were particularly acute in cold weather.  

The service medical records for the veteran's first period of 
service do not document any complaints, findings, or 
diagnoses of cold weather injuries.  The May 1979 separation 
examination is negative for any such treatment or complaints, 
showing the upper and lower extremities to be normal.  

In December 1979, the veteran was seen at a VA medical center 
for complaints including his hands sweating on and off, for 
little or no reason, in hot or cold weather.  There were also 
foot complaints.  X-rays of the hands showed only old trauma 
to the ungula tuft of the right index finger.  There were no 
arthritic changes.  The left foot was normal.  The right foot 
had a deformity of the talus at the talo-navicular joint.  
(Service connection has been established for the right foot 
changes.)  The veteran's extremities were examined and 
diagnosed.  There were no cold weather injury diagnoses.  

During his second period of service, in August 1985, the 
veteran was seen complaining of right toe numbness while 
stationed at Fort Benning, Georgia.  The record of this 
complaint does not indicate that this was related to cold 
weather exposure and there was no diagnosis documented 
regarding the toe.  

In February 1988, while stationed at Fort Lewis, he was seen 
complaining of numbness in his finger tips and toes, and pain 
in his hands, due to his exposure to cold weather.  He 
related that pain in his hands began one week prior to his 
complaint.  In early February 1988 he was diagnosed with mild 
sensory loss; a week later cold induced metatarsalgia was 
ruled out and he was assessed with a history of cold exposure 
without documentation.  

In July 1990, the veteran complained of numbness in his right 
buttock, leg, and foot.  Examination led to the impression 
that the symptomatology was due to a lower back disorder.  

On the November 1993 VA general examination, the veteran was 
not diagnosed with any cold weather injuries.  On 
neurological examination, the veteran did complain of 
paresthesias about the fingertips but noted that this was 
experienced while at home sleeping and was not present during 
the examination.  No diagnosis in this regard was made by the 
examiner.  

During his November 1997 RO hearing, the veteran testified 
that as a result of exposure to cold in service, he currently 
experiences pain in his fingertips two to three times a week, 
and is bothered by the weather.  

Conclusion

The veteran believes that he has residuals of exposure to 
cold.  As a lay witness, he is not competent to diagnose any 
symptoms he may feel.  38 C.F.R. § 3.159; see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He has made this 
assertion to physicians, but they have not validated his self 
diagnosis.  Review of the extensive record does not disclose 
any competent medical evidence confirming that claim.  As 
noted above, service connection is granted for disabilities 
and, without competent medical evidence of a current 
disability, service connection cannot be granted.  The 
medical evidence in this case is substantially more probative 
than the veteran's claims and provides a preponderance of 
evidence, which establishes that the veteran does not have 
residuals of exposure to cold.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Prostatitis

At his January 2008 Board hearing, the veteran testified that 
he had been followed by an urologist throughout service and 
had been on antibiotics several times.  He reported 
experiencing pain in the prostate gland.  He said he 
continued to have problems up until a year ago.  As to 
symptoms, he reported having a discharge with a bowel 
movement.  

A review of the service medical records covering the 
veteran's first period of service reflects that the veteran 
was provisionally diagnosed with (the impression noted on the 
bottom of this medical report is illegible) chronic 
prostatitis/urethritis in June 1977 when seen complaining of 
a history of urethral discharge.  In March and April 1978 he 
was diagnosed with recurrent prostatitis, and with 
nonspecific urethritis in July 1978 after again complaining 
of a urethral discharge.  A diagnosis of prostatitis was made 
in April 1979.  The May 1979 separation examination report 
reflects, however, that the veteran's genitourinary system 
was normal at the time.  

A review of the records from the veteran's second period of 
service reflects that he was again diagnosed with possible 
urethritis in September 1985 and possible prostatitis in 
January 1986.  In early June 1989 the veteran complained of a 
discharge from his penis when defecating.  The possibility of 
prostatitis was considered.  The veteran was referred for 
further examination.  A rectal examination showed no masses, 
tenderness or gross blood.  The prostate was slightly boggy.  
Laboratory studies were done.  Later that month, a rectal 
examination showed there was no abnormality as to size or 
consistency.  A proctoscopic examination was within normal 
limits.  At the end of June 1989, the case was reviewed and 
it was concluded that the veteran had questionable resolving 
prostatitis verses questionable Chlamydia or a possible lack 
of bulk in his diet.  He was again diagnosed with 
questionable prostatitis in July 1989.  Prostatic message in 
August 1989 resulted in a physiologic discharge.  Laboratory 
study of the expressed fluid did not reveal any organisms or 
other abnormality.  In December 1992, the veteran was 
provisionally diagnosed with prostatitis; following an 
examination at that time, he was ultimately diagnosed with 
likely Chlamydia urethritis/prostatitis. 

After service, the veteran was examined by VA in November 
1993.  The report of that examination shows that the 
veteran's prostate was small, soft, smooth, and symmetrical 
at the time.  The result of this examination was a diagnosis 
of chronic prostatitis by history, which is not a current 
diagnosis.  

The veteran was hospitalized at a VA medical center for 
approximately 23 days for his psychiatric disorder, in March 
and April 1996.  A history of prostatitis was noted but there 
were no relevant complaints or findings.  

During the November 1997 RO hearing, the veteran testified 
that he continued to suffer from prostatitis since service, 
and currently suffered from the disorder.  

A VA clinical note, dated in August 1998, shows the veteran 
reported an occasional discharge of pus from his penis.  He 
had 3 to 4 healed lesions on the shaft of the penis.  There 
was no discharge, redness, or pain.  On rectal examination, 
the prostate was not tender and there was no evidence of 
acute prostatitis.  The examiner commented that he might have 
some chronic prostatitis and an antibiotic was recommended.  

The same physician saw the veteran again in September 1998 
and noted the veteran's complaint of pus coming out of his 
penis during bowel movements.  His last urinalysis was 
negative and no obvious abnormalities were detected on 
physical examination, aside from 3 to 4 healed lesions in the 
genital area.  It was noted that he had completed the course 
of antibiotics.  

In October 1998, the veteran was seen at the emergency room 
of a university hospital.  He complained of abdominal pain.  
The veteran gave a history of genitourinary symptoms and 
reported that he had no recent prostate symptoms.  
Genitourinary examination was benign except for two small 
easily reducible hernias.  Rectal examination revealed a 
nontender prostate gland.  Urinalysis was unrevealing.  There 
was no prostate or genitourinary diagnosis.  

In January 1999, it was reported that a microbiology study 
was positive for Gardnerella vaginosis and the veteran was 
treated accordingly.  

The veteran was hospitalized at a VA medical center for 
approximately 5 days for his psychiatric disorder, in April 
and May 1999.  A history of prostatitis was noted but there 
were no relevant complaints or findings and urinalysis was 
normal.  

In March 2000, the veteran gave a history of chronic 
prostatitis and reported that a whitish uretral discharge was 
present on bowel movements.  It was noted that these 
complaints had been unresponsive to antibiotics and past 
cultures had been negative.  Further evaluation was 
recommended.   

The veteran was seen at a VA emergent care center in November 
2002.  His chief complaint was frequent urination, 4-5 times 
at night.  He also complained of mucous discharge through the 
penis on defecation.  Otherwise, there was no burning 
sensation and he had a good urinary stream.  Rectal 
examination showed no enlargement of the prostate gland, but 
there was some tenderness.  A urinalysis had been negative 
for leukocytes, nitrites, blood, and protein.  On microscopic 
examination, white blood cells were less than 2.  It was 
noted that a urinary tract infection was ruled out by the 
urinalysis and microscopic examination, but there was still a 
possibility of chronic prostatitis.  Evaluation by the 
urology service was recommended.  

A VA clinical note shows that in December 2002, the veteran 
complained of chronic prostatitis and an antibiotic was 
prescribed.  However, no symptoms were reported or 
manifestations documented.  A genitourinary examination was 
scheduled.  

The report of the VA genitourinary examination, in March 
2003, shows that the veteran was examined for his complaints 
of chronic prostatitis and a discharge from his penis during 
defecation.  He reported awakening once a night to urinate.  
He described his stream as strong.  He denied urinary 
hesitancy, frequency, incontinence, and dysuria.  He had had 
an episode of renal calculus in 1994 or 1995, which passed 
spontaneously, without recurrence.  He usually felt empty 
after voiding.  Tests of urine had normal gravity and 
acidity, and were otherwise negative.  Prostate screening 
antigen (PSA) tests, in 1998, twice in 1999, and twice in 
2002, had been consistently within normal limits.  
Examination showed the external genitalia to be within normal 
limits.  The veteran refused digital rectal examination.  The 
impression was that there was no significant evidence of 
genitourinary pathology; no evidence of prostatitis by 
urinalysis or PSA history.  



Conclusion

The VA clinical notes contain several assessments of chronic 
prostatitis based on history provided by the veteran.  
However, those are not persuasive because, as a lay witness, 
the veteran lacks the training and experience to diagnose 
himself.  38 C.F.R. § 3.159(a); see also Espiritu; Warren v. 
Brown, 6 Vet App 4 (1993).  Additionally, the record shows he 
has had a genitourinary infection and he does not have the 
medical expertise to diagnose it as prostatitis.  Rather, the 
diagnosis provided by the trained medical personnel, based on 
pathology studies is substantially more persuasive.  Further 
more, the opinion of the trained medical professional is much 
more persuasive than the veteran's claims because it is 
explained.  Here, a physician explained that based on 
pathology, urinalysis, and PSA history, there was no evidence 
of prostatitis.  It should also be noted that rectal 
examinations over the years have not revealed any evidence of 
prostatitis.  The competent medical evidence forms a 
preponderance of evidence which outweighs the veteran's lay 
self-diagnosis.  The medical evidence establishes that the 
veteran does not currently have prostatitis, so service 
connection for such disability cannot be granted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Residuals of Taking Seldane and Erythromycin

The veteran testified, during his January 2008 Board hearing, 
that when he was in service, his allergies were being treated 
with Seldane, and he was subsequently prescribed erythromycin 
as a precaution for dental work.  He recounted that be began 
having blackouts and heart palpitations, and losing track of 
time.  

The records for the veteran's first period of service do not 
reflect treatment with Seldane and erythromycin, a diagnosis 
of their residuals, or the claimed residuals of blackouts and 
dizziness. The May 1979 separation examination is negative 
for any such treatment or complaints.

During the veteran's second period of service, in August 
1992, he was seen for a near syncopal episode while driving 
and taking Seldane.  At that time, he complained of recurrent 
episodes since he stopped taking Seldane.  He further related 
that, in June 1992, he began taking Seldane for allergies and 
subsequently, while driving, experienced four episodes of 
lost vision without losing consciousness; each episode 
reportedly lasted "seconds."  The veteran further reported 
palpitations and chest pain.  He noted that he then took 
erythromycin prior to having dental work done, and that this 
caused him to feel ill.  The veteran was assessed with 
presyncopal episodes on Seldane; it was noted that there was 
concern that these episodes continued or would continue, but 
that this could not be proven.  

The post service medical evidence of record is negative for 
any complaints of or treatment for any residuals of taking 
Seldane and erythromycin, to include blackouts and dizziness.  
The report of a November 1993 VA psychiatric examination 
indicates that the veteran had a history of a seizure after 
being treated with Seldane and erythromycin (which, 
obviously, is not a current diagnosis).  

During the November 1997 RO hearing, the veteran testified 
that he has continued to suffer from the residuals of taking 
Seldane and Erythromycin; specifically, he noted that 
occasionally his mind and senses "go blank," including when 
he is driving.  

Extensive medical records have subsequently been developed.  
These records do not provide competent medical documentation 
of any residuals of taking Seldane and erythromycin, 
including blackouts and dizziness.  

Conclusion

The veteran reports that he has occasional episodes when his 
mind goes blank and diagnoses these as the residuals of 
medication taken years ago.  However, any lay statements made 
by the veteran do not provide a sufficient basis to conclude 
that he currently has residuals of taking Seldane and 
erythromycin.  38 C.F.R. § 3.159(a); see also Espiritu.  
There is no competent medical evidence of record 
demonstrating that the veteran currently suffers from the 
residuals of taking Seldane and erythromycin, with blackouts 
and dizziness.  The veteran has had extensive recent medical 
examination and evaluations, without any of the medical 
reports identifying residuals of these medications.  The 
recent medical reports form a preponderance of evidence in 
this case and establish that the veteran's medical problems 
do not include any residuals of taking Seldane and 
erythromycin.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Pes Planus

At his January 2008 Board hearing, the veteran testified that 
he had flat feet before service.  He felt that the stresses 
of running and other training aggravated his condition.  He 
reported that it required the service to issue him arch 
supports and he continued to need treatment.  He pointed out 
that foot surgery was required.  

The veteran had several right foot surgeries and service 
connection has been granted for the residuals.  Specifically, 
service connection has been granted for the post operative 
residuals of a right subtalar joint fusion.  This is 
currently rated as 10 percent disabling under diagnostic code 
5272, pertaining to ankylosis of the subastragalar or tarsal 
joint.  On the December 2003 VA examination of the veteran's 
joints, the doctor noted that the veteran's service-connected 
disability is more appropriately called a right foot 
disability, rather than a right ankle disability.  The same 
disability cannot be compensated twice under different 
diagnostic criteria.  38 C.F.R. § 4.14 (2007).  Therefore, 
the question becomes did disease or injury in service result 
in any additional pes planus, beside the foot condition that 
has already been service-connected.  

When the veteran was examined for his first period of 
service, the May 1976 pre-enlistment examination disclosed 
pes planus.  In April 1979, he was seen complaining of flat 
feet for two to three months and was apparently fitted for 
arch supports.  There is, however, no indication in these 
records, including on the May 1979 separation examination 
report, that the veteran's preexisting pes planus increased 
in severity during his first period of service.  

The report of a December 1979 VA examination shows that the 
veteran had worn arch supports during his youth, and that 
physical examination of the feet revealed an ankle pronated 
to 6 degrees, and flat longitudinal and metatarsal arches.  
X-rays were negative, and the relevant diagnosis was pes 
planus, third degree, symptomatic.  The report of an August 
1981 VA examination also notes a diagnosis of third degree 
pes planus.  There is no indication in these records that the 
veteran aggravated his preexisting pes planus during his 
first period of active duty.  

A review of the service medical records covering the 
veteran's second period of active duty service reflects that 
pes planus was a noted on the March 1984 entrance examination 
report.  In October 1985, he was seen complaining of foot 
pain and was diagnosed with symptomatic pes planus.  In March 
1988 he seen complaining that his orthotics were not working 
and he was ordered new ones; the diagnosis noted in this 
March 1988 record was rigid pes planus; a similar diagnosis 
was noted in July 1988.  X-rays taken of the right foot in 
October 1988 revealed the pes planus deformity, and at that 
time the veteran was seen complaining of right foot and ankle 
pain, and a decreased range of motion and strength was noted.  
Similar diagnoses were made in December 1988, February 1989, 
and June 1991.  In September 1991, the veteran's subtalar 
joint was fused.  

Following service, examination of the veteran's feet, in 
November 1993, indicated symptoms including pain in the left 
instep and right foot, ankle, and great toe with weather 
changes.  Great toe pain was reported to be constant, and 
right fifth toe was reported to be numb.  The veteran wore 
foot orthoses at the time, ambulated with the use of a cane, 
and reported that he took medication as needed for pain.  
Objective findings included an inability to squat without 
pain in the right foot and ankle and the appearance of 
bilateral pes planus.  His gait was apropulsive and antalgic 
on the right.  His pes planus was described as moderate to 
severe with mid-stance pronation noted on the left and 
pronation on the right throughout his gait cycle.  The 
relevant diagnosis was bilateral pes planus deformity, 
moderate to severe.  There was no indication that the 
veteran's preexisting pes planus was aggravated by his 
military service.  

At his November 1997 RO hearing, the veteran testified that 
his pes planus preexisted service but was aggravated by 
service; specifically, he stated that he entered both periods 
of service with pes planus but that this disorder became 
worse during each period in that his feet became more 
painful.   

The subastragalar joint is situated inferior to the 
astragalus.  It is also known as the subtalar joint, talus 
being another name for the astragalus.  Dorland's Illustrated 
Medical Dictionary, 1594, 1598 (28th ed., 1994).  April 2003 
VA X-rays of the right foot revealed a fusion of the subtalar 
joint, with a screw running from the posterior inferior 
aspect of the calcaneus into the anterior aspect of the 
talus.  The remaining osseous structures were normally 
maintained.  X-rays of the right ankle showed it to be normal 
in appearance.  X-rays of the right foot, in November 2003, 
showed the staples and screws to be in good position and 
unchanged.  

The report of the December 2003 VA joints examination does 
not address the left foot.  The right foot fusion was 
discussed in detail.  As previously noted, the examiner 
explained that this was more properly called a right foot 
disability than a right ankle disability.  Due to the 
subtalar injury and fusion, there was a well-documented 
secondary complication of midfoot arthritis which resulted in 
significant disability and a talonavicular fusion.  
Therefore, it was felt that the veteran's foot was 
significantly worse.  It was at least as likely that the 
veteran's worse foot condition was related to his previous 
injury.  The possible further changes in the foot were 
detailed.  A steel shank insertion into his shoe with a 
rocker bottom sole could decrease the possibility.  It was 
noted that the veteran had a decreased ankle range of motion 
and strength secondary to his fusions.  

Conclusion

The veteran has testified that his preexisting pes planus was 
symptomatic in service.  It may well have responded to the 
stresses of training with pain and other symptoms.  But, 
these symptoms do not mean that the underlying foot disorder 
became worse.  Similarly, treatment of the symptoms with arch 
supports or other treatment does not mean that the underlying 
arch disorder advanced in severity.  The veteran's reliance 
on these factors to support his claim underlines the fact 
that as a lay witness, he does not have the necessary medical 
training and experience to identify an actual increase in the 
severity of the underlying, pre-existing disorder.  In this 
case, the veteran's feet have been examined numerous times 
and there is no competent medical opinion or other competent 
medical evidence that the pre-existing pes planus increased 
in severity during service, in addition to the changes which 
have already been granted service connection.  The medical 
reports form a preponderance of evidence in this case.  
Because they repeatedly did not identify any increase in 
severity during service, other than the already service-
connected changes, this preponderance of evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Chronic Gastritis

At his January 2008 Board hearing, the veteran testified that 
he had stomach pains during service and was given Maalox.  He 
reported that the problems he had in service were now worse, 
and he had an episode were he had to go to an emergency room.  
Testing was scheduled.  

There was no diagnosis of gastritis during the veteran's 
first period of service.  He was seen in August 1977 
complaining that his stomach was "growling" but was 
diagnosed with flatulence.  In February 1978, he was seen 
complaining of an upset stomach, but was not diagnosed with a 
gastrointestinal disorder.  His abdomen was found to be 
within normal limits at the time.  In April 1979, he was seen 
for complaints of stomach cramps but was diagnosed with 
prostatitis.  The May 1979 separation examination report is 
negative for a diagnosis of chronic gastritis or any other 
gastrointestinal disorder.  

Evidence of record dated subsequent to the first period of 
service includes the report of the December 1979 VA 
examination, wherein it is noted that examination of the 
veteran's digestive system revealed no palpable organs or 
masses.  

Outpatient treatment records from Community Medical 
Associates reveal that, in February 1980, the veteran was 
seen complaining of an upset stomach and was diagnosed with 
gastritis.  In April 1980, he was again seen there 
complaining of mid-abdominal pain but objective findings 
included that the abdomen was normal.  An upper 
gastrointestinal series, accomplished in May 1980 at 
Community Medical, was normal.  In June 1980, he was seen 
complaining of abdominal pain and was diagnosed with ulcer 
disease.  

A November 1980 VA medical record indicates that the veteran 
suffered from chronic gastritis that had improved with 
medication.  It was also noted that an upper gastrointestinal 
series was negative for ulcers but that the symptoms were 
definite for gastritis.  An April 1981 VA record, however, 
notes that the veteran gave a history of having chronic 
gastritis improved with medication.  Examination of the 
abdomen at that time revealed a soft and slightly tender 
epigastrium, and the diagnosis was chronic anxiety with 
gastritis.  

In a June 1981 letter, F. W. J., M.D. reported that he 
examined the veteran and found excessive motility of the 
gastrointestinal tract, with resultant pain, distress, and 
poor appetite.  

The report of the August 1981 VA examination shows the 
abdomen was flat and soft, but not tender, with no masses.  
The examiner noted that an upper gastrointestinal series was 
negative, and that the veteran apparently had a gastroscopy 
in July 1981 which resulted in a diagnosis of increased 
motility and gastrointestinal spasm.  The August 1981 report 
indicates that the veteran was diagnosed with, among other 
things, chronic gastritis by history.   

A review of the service medical records covering the 
veteran's second period of active duty reflects that his 
abdomen was found to be normal when he was examined in March 
1984.  In October 1987, he was seen complaining of severe 
abdominal pain and was diagnosed with acute appendicitis.  
There is no indication that the veteran was diagnosed with 
gastritis, chronic or otherwise, during this second period of 
service.  

The report of a November 1993 VA stomach examination 
indicates that the veteran gave a history of never having 
peptic ulcer disease or gastrointestinal bleeding.  On 
physical examination, diffuse pain throughout the abdomen was 
noted but could be localized to the left quadrant.  The 
veteran reported that exacerbations occurred three to four 
times per year and could last several days.  Examination of 
the abdomen found it to be soft, nontender, and nondistended.  
There were no appreciable masses or organomegaly.  The 
examiner's impression was that the veteran's history of 
abdominal discomfort appeared to relate to the character of 
his stools in that during constipation he developed cramping 
and discomfort.  It was noted that the symptoms described 
were strongly suggestive of irritable bowel syndrome.  

On VA hospitalizations for his psychiatric disorder, in 
September and October 1995, and March and April 1996, there 
were no gastrointestinal complaints, findings or diagnoses.  
During the 1995 hospitalization, examination revealed that 
the veteran's abdomen had no distension, tenderness, 
organomegaly, or masses.  Bowel sounds were within normal 
limits.  

During the November 1997 RO hearing, the veteran testified 
that gastritis had its onset during his first period of 
service and appeared to relate it to medication taken for a 
skin irritation he was having due to shaving.  He noted that 
symptoms included stomach pain.  

In October 1998, the veteran was seen at the emergency room 
of a university hospital.  He complained of abdominal pain.  
His abdomen was soft and nontender in all four quadrants.  
Bowel sounds were normoactive.  There was no 
hepatospenomegaly.  A left inguinal hernia was noted.  The 
pain resolved and his discharge diagnoses were abdominal 
pain, resolved, and left inguinal hernia.  

The veteran was hospitalized at a VA medical center for 
approximately 5 days for his psychiatric disorder, in April 
and May 1999.  There were no gastrointestinal complaints.  
His abdomen was nontender.  There was no gastrointestinal 
diagnosis.  

In August 2000, the veteran was treated at a private hospital 
after he was found in an alley with an obvious head injury.  
He was diffusely tender in the abdominal area, but had 
normoactive bowel sounds.  An abdominal contusion was 
considered but not part of the final diagnosis.  

VA clinical notes followed the veteran's progress, in October 
2002, it was recorded that he had no gastrointestinal 
disturbances.  In December 2002, he telephoned and complained 
of increased abdominal pain.  When he was seen later that 
month, the veteran's abdomen was soft.  There was no 
gastrointestinal complaint or diagnosis.  

Conclusion

Here, again, as a lay witness, the veteran does not have the 
medical knowledge to diagnosis a chronic gastritis or to 
distinguish it from his service-connected irritable bowel 
syndrome.  See Espiritu; 38 C.F.R. § 3.159(a).  The medical 
professionals who have considered his complaints have not 
found chronic gastritis.  These medical reports form the 
preponderance of evidence on this issue and establish that 
the veteran does not have chronic gastritis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

Service connection for an eye disorder, on a primary basis as 
a residual of disease or injury in service, is denied.  

Service connection for a heart disorder is denied.  

Service connection for cold weather injuries is denied.  

Service connection for prostatitis is denied.  

Service connection for the residuals of taking Seldane and 
Erythromycin, including blackouts and dizziness, is denied.  

Service connection for bilateral pes planus is denied. 

Service connection for chronic gastritis is denied.  


REMAND

While the case was in remand status, the rating criteria for 
diseases and injuries of the spine was changed to provided 
for rating based on limitation of motion with separate 
evaluation of any associated objective neurologic 
abnormalities.  In his recent testimony at a Board hearing, 
the veteran asserted that he had headaches due to his 
service-connected cervical spine disability.  A January 2007 
report from a private neurologist contains an assessment of 
musculoskeletal cervicalgia with possible cervicogenic 
headache component.  In light of this evidence and the 
veteran's claims, further development is warranted to 
determine the likelihood that the veteran's headaches are due 
to the service-connected disability and, if so, the extent of 
the disability.  

Under the case law in effect at the time of the Board remand, 
in June 1999, a claimant had to submit a well grounded claim.  
That is, he had to submit evidence on each element necessary 
to prove the claim.  For a claim of service connection, he 
had to submit evidence of disease or injury in service, of 
current disability, and of a connection between the current 
disability and the disease or injury in service.  Moreover, 
the evidence had to be competent.  As a lay witness, a 
claimant could report competent evidence of what he 
experienced in service, but he could not provide a medical 
diagnosis of his current condition or link it to service.  
Those elements required evidence from a competent medical 
professional.  The VCAA became law in November 2000.  Part of 
the purpose of the new law was to do away with the 
requirement that the claimant submit evidence of a well 
grounded claim and, particularly, to shift the burden of 
obtaining medical evidence to VA.  The new law, in part, 
provided that if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contained competent 
evidence of a current disability and indicated that the 
disability might be associated with service, VA shall obtain 
a medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  

In this case, there are psychiatric diagnoses between the 
veteran's periods of active service, but not during them.  
The veteran has testified that his medical retirement for the 
second period of service caused psychiatric problems while he 
was still in service, but examination and treatment could not 
be scheduled before he left service.  A memorandum from the 
service department, dated in May 1993, approximately 3 months 
after service, reports that he was examined and treated for a 
psychiatric illness prior to retirement.  The diagnosis was 
adjustment disorder with physical complaints.  In November 
1993, less than a year after service, a VA examiner diagnosed 
dysthmia.  What we need now is a competent medical opinion as 
to whether it is at least as likely as not that the 
psychiatric disability was incurred in or aggravated in 
service.  The case is remanded for such an opinion.  

In as much as the record indicates the veteran lost sight in 
his eye due to an injury sustained in a suicide attempt, the 
claim for service connection for an eye disorder due to 
trauma is deferred pending the medical opinion on the 
psychiatric claim.  

The service medical records appear to contain a December 1978 
diagnosis of sinusitis.  In April 1987, the veteran 
complained of headaches and noted a history of headaches with 
sinus pains.  He was seen in July 1987 with complaints of 
sinus congestion and was diagnosed with a possible sinus 
problem.  In April 1989, he was seen complaining of headaches 
and nasal congestion and was diagnosed with probable 
sinusitis.  In May 1989, he complained of a sinus problem and 
was diagnosed with a viral upper respiratory disorder.  At 
the time of the Board's previous remand, in 1999, there was 
no medical evidence of a current sinus disorder.  More 
recently, in November 2007, VA found that the veteran had 
right maxillary fungal sinusitis, which required surgery.  In 
light of the recent medical confirmation of a current 
disability, the AOJ should obtain an opinion as to whether 
the current condition is related to the episodes of sinusitis 
in service.  

The service medical records document various skin findings.  
In June 1976, the veteran complained of a rash about the 
arms, back, and feet; the assessment was rule out contact 
dermatitis.  In December 1976, he was seen with a three day 
history of a swollen painful lump inside the right thigh and 
was diagnosed with tinea cruris.  In September 1976, February 
1977, August 1977, September 1977, October 1977, November 
1977, January 1979, and February 1979, he was diagnosed with 
pseudofolliculitis and was put on shaving profile on each 
occasion.  In July 1978, he complained of a rash on his lower 
back with intermittent itching, and an intermittent stomach 
rash.  Objective findings included four discolored patches 
about the low back with small papules.  The diagnosis was 
rule out fungal.  In August 1984, he was treated for poison 
ivy about the forearms and right thigh.  In May 1985, he was 
treated for facial skin irritation caused by shaving and put 
on a shaving profile.  In May 1988, he was seen with a bump 
on the back of his neck and was diagnosed with a carbuncle.  
In February and May 1990, he was seen with a nontender lump 
on his back and was diagnosed with a lipoma; and a July 1990 
record indicates that surgery was to be scheduled to excise 
this lipoma.  In October 1991, the veteran was seen with a 
rash about his right arm, diagnosed as contact dermatitis.  
In June 1992, he had 5 to 6 small papules about the right arm 
and hand, left arm, and back.  There were excoriations on the 
back and arms, but no lesions were found on the legs or 
genitals.  The assessment was a history of allergies with 
generalized itching without lesions.  In July 1992, he was 
seen with complaints of itching.   The report of a December 
1993 VA skin examination shows the veteran had residual 
hypopigmented markings about the penis, with areas of 
recurrent herpes simplex, a mild chronic toenail 
onychomycosis, and a scar from an infection of the right 
upper thigh.  

In January 2008, the veteran testified that recent private 
medical treatment for his skin complaints resulted in a 
diagnosis of seborrheic dermatitis.  He has submitted records 
of private treatment in April, May, and August 2007, showing 
a diagnosis of seborrheic dermatitis.  VCAA provides that 
where there is competent medical evidence of a current 
disability and, as here, evidence of disease or injury in 
service, VA will obtain a medical examination and opinion.  

The service medical records document left hand trauma in 
service and trauma residuals were noted on a 1993 VA 
examination.  However, January 1994 X-ray studies were 
interpreted as showing a normal left hand.  The veteran 
ascribes weakness and other symptoms to the injury.  Under 
these circumstances, a current examination is desirable to 
determine if there is a current disability.  

The current claims for increased ratings arise from the 
initial ratings assigned following the grant of service 
connection in March 1994.  It was not until after the initial 
adjudication of the claims that the veteran was provided with 
the rating criteria.  The rating criteria were originally 
provided in the April 1995 statement of the case (SOC) and 
most recently in a November 2006 SSOC, which included the new 
criteria for rating the spine.  The Court has held that VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation," such as a SOC or SSOC.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Rather, 
such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or SSOC, is sufficient to cure a 
timing defect).  In this case, although the veteran was 
provided the rating criteria in the November 2006 SSOC, the 
ratings were not subsequently readjudicated.  To cure the 
notice defect, the veteran should be sent a VCAA notice 
letter informing him of the applicable rating criteria.  
Then, after the veteran has been given an opportunity to 
respond, the ratings must be readjudicated.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
claims for service connection for sinusitis, a skin disorder, 
a psychiatric disorder, and residuals of a left hand injury, 
as well as the claims for increased ratings, are REMANDED for 
the following action:

1.  The AOJ must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, in 
accordance with the ruling in Vazquez-
Flores:

a.  The veteran should be asked to 
provide evidence showing the effects of 
the worsening or increase in severity 
upon his employment and daily life, and 

b.  The veteran should be informed of 
all of the potentially applicable 
diagnostic codes, including: 5237, 
5257, 5260, 5261, 5272, 5293, 5295, 
7319, and for any neurologic deficits 
found to be due to the service-
connected neck disability.  

2.  The veteran should be scheduled for 
a neurologic examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
in response to the following questions:

a.  Are the veteran's headaches at 
least as likely as not (a 50 percent or 
greater probability) due to his 
service-connected cervical spine 
disability?  If so, describe the extent 
and frequency of the headaches.  

b.  What, if any, other neurologic 
abnormalities are at least as likely as 
not due to the service-connected 
cervical spine disability?  If there 
are none, so state.  If there are 
related neurologic abnormalities, 
specify the nerve involved and describe 
their extent.  

3.  Thereafter, the AOJ should 
adjudicate whether the veteran has 
neurologic deficits due to his service-
connected cervical spine disability 
and, if so, rate under the appropriate 
diagnostic codes.  

4.  The veteran should be scheduled for 
a psychiatric examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
in response to the following questions:

a.  What is the veteran's current 
psychiatric diagnosis?  If a 
psychiatric diagnosis is not 
applicable, the examiner should so 
state.  

b.  If the veteran has a psychiatric 
diagnosis, given the psychiatric 
treatment before service, the diagnosis 
and treatment of an adjustment disorder 
during service, and the diagnosis of 
dysthmia approximately 9 months after 
service, is it at least as likely as 
not (a 50 percent or greater 
probability) that:  

i.  a pre-service psychiatric 
disability increased in severity during 
service?  

ii.  a new psychiatric disability began 
in service?  

iii.  the veteran's service-connected 
physical disabilities, their symptoms, 
and their impact on his social and 
occupational functioning caused or 
contributed to cause an acquired 
psychiatric disability?  

iv.  the psychiatric disorder caused or 
contributed to cause the veteran's 
suicide attempt and eye injury?  

5.  The claims folder should be made 
available to a VA physician for review 
and a medical opinion on sinusitis.  If 
the doctor feels that an examination, 
tests, or studies are needed, they 
should be done.  The physician should 
express an opinion as to whether it is 
at least as likely as not that the 
veteran's sinus problems in service 
caused or contributed to cause his 
current sinus disorder.  The examiner 
should provide a complete explanation 
with his response.  

6.  The veteran should have a VA skin 
examination.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies required to respond to 
the following questions should be done.  

a.  What are the veteran's current skin 
diagnoses?  All manifestations of each 
diagnosis should be described.  

b.  Which of the veteran's current skin 
diagnoses are, at least as likely as 
not a residual of the skin findings 
noted during his active service?  The 
examiner should provide a complete 
explanation for his response.  

c.  If the examiner finds that a 
current skin disorder is not related to 
service, he should explain the basis 
for his conclusion.  

7.  The veteran should be scheduled for 
an examination of his left hand.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  
X-rays, or any other tests or studies 
which may be indicated should be done.  
The examiner should respond to the 
following:  

a.  What is the correct diagnosis for 
the veteran's left hand?  The 
manifestations of any left hand 
disability should be described in 
detail.  If there is no current 
disability the examiner should so 
state.  

b.  Is it at least as likely as not 
that a current left hand disorder is 
the result of trauma during the 
veteran's active service?  

8.  The veteran should be afforded an 
opportunity to respond to the VCAA 
notice letter.  Thereafter, the AOJ 
should readjudicate the remanded 
issues.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
SSOC and afforded the applicable time 
period in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


